121 F.3d 704
80 A.F.T.R.2d 97-5738, 97-2 USTC  P 50,782
John Lawrence MCDONALD, Patricia Ann McDonald, Petitioners-Appellantsv.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-60835.
United States Court of Appeals, Fifth Circuit.
July 9, 1997.

Before:  JONES, DEMOSS and PARKER, Circuit Judges.
PER CURIAM.a1


1
John Lawrence McDonald and wife, Patricia Ann McDonald, (the McDonalds) filed suit in the tax court seeking a redetermination of the Commissioner's determination that they failed to report and pay federal income tax on a $662 payment received by Mrs. McDonald as part of a pension plan distribution and not included in a tax deferred rollover.  The tax court denied the McDonalds' various motions seeking other relief and entered a decision affirming the assessment by the Commissioner of additional taxes in the amount of $330.  The taxpayers appeal to this Court.  We have carefully reviewed the briefs, the record excerpts and relevant portions of the record itself.  We AFFIRM the decision of the special trial judge entered under date of November 4, 1996.


2
The appeal from the tax court to this Court by the McDonalds is frivolous.  We take this occasion to warn the McDonalds that their filing of any further motions in this matter may expose them to sanctions.


3
AFFIRMED.



a1
 Pursuant to 5th Cir.R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir.R. 47.5.4